Opinion by
Delany, J.
*347The judgment upon which appellee relies,vested in his vendor W. B. Middeton, title to a tract of land in Leon County, describing it by metes and bounds. It makes no mention of the certificate by virtue of which the land was located. It could have been no more effctual to vest such title than would have been a conveyance of the same land to W. B. Middleton by the grantee of the certificate. The most that can be said is that the judgment passed to W. B. Middleton the right to procure a patent to the land, or if that could not be done on account of the conflict, then it gave him the right to raise the certificate and locate it elsewhere. But he did not do this. He did not file in the Land Office a copy of the judgment or notice that he had any interest in the certificate. The record of his judgment in Leon County was for this purpose wholly ineffectual.
Love vs. Berry 22 Tex., 371.
Bagget vs. McKenzie, 28 Tex., 581.
In 1874 a certificate for this unlocated balance was issued to the heirs of the grantee, and in 1877 a patent issued to these heirs, for the land upon which the certificate had been located.
The legal title thus vested in the heirs. Nothing but an equity remained in appellee as the vendee of W. B. Middleton. William Middleton was the sole heir of the grantee of the certificate. The patent vested in him the legal title. That title passed to appellants as innocent purchasers for value and without notice of appellees’ equities.
Love vs. Berry, supra.
For it is admitted that they had no actual notice, and there is nothing in the record to effect them with constructive notice. Their equities are equal to his, and they have the legal title.
See Baggett vs. McKenzie 28 Tex., 582.
We conclude that there is error in the judgment for which it should be reversed, and that such judgment shall be rendered by this Court as should have been rendered by the Court below — that is judgment for defendants — and we so award.